NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HAROLD D. HARDEN,                               No. 16-15328

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00560-JAD-NJK

 v.
                                                MEMORANDUM*
SOBORO; BROWN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Nevada state prisoner Harold D. Harden appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process and

access-to-courts claims. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s ruling on cross-motions for summary judgment.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir.

2011). We affirm.

      The district court properly granted summary judgment on Harden’s due

process claim arising from an alleged unlawful deprivation of property because

Harden failed to raise a genuine dispute of material fact as to whether he lacked an

adequate postdeprivation remedy under Nevada law. See Nev. Rev. Stat.

§§ 41.031, 41.0322, 209.243; Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“[A]n

unauthorized intentional deprivation of property by a state employee does not

constitute a violation of the procedural requirements of the Due Process Clause of

the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

available.”).

      The district court properly granted summary judgment on Harden’s access-

to-courts claim because Harden failed to raise a genuine dispute of material fact as

to whether defendants caused an actual injury to a nonfrivolous claim. See Lewis

v. Casey, 518 U.S. 343, 348-49, 354-55 (1996) (setting forth elements of an access-

to-courts claim and actual injury requirement).

      We do not consider matters not specifically and distinctly raised and argued

in appellant’s opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).




                                         2                                    16-15328
All pending motions and requests are denied.

AFFIRMED.




                                 3             16-15328